ATTACHMENT TO NOTICE OF ALLOWANCE

Applicant’s amendment and response received on 12/3/21 has been entered. Claims 1-33 are now canceled. Claims 34-44 are currently pending and under examination. An action on the merits follows. 
The present application is being examined under the pre-AIA  first to invent provisions. Those sections of Title 35, US code, not included in this action can be found in a previous office action. 

Claim Rejections - 35 USC § 103

The rejection of claims 25-44 under pre-AIA  35 U.S.C. 103(a) as being patentable over WO2008/097926 (2008), hereafter referred to as Rabinovich et al., in view of Zhao et al. (2006) Mol. Ther., Vol. 13, 151-159, Finney et al. (2004) J. Immunol., Vol. 172, 104-113, WO2008/121420 (2008), hereafter referred to as Sadelain et al., with an effective filing date of 3/30/07, and Chowdhury et al. (1999) Nat. Biotech., Vol. 17, 568-572, is withdrawn over canceled claims 25-33 and further withdrawn over amended claims 34-44 in view of applicant’s amendments to the claims which now recite that the composition is administered to the subject about 1 day after transfection when at least 50% of the cells express the chimeric receptor. 

Allowed Claims 

	Claims 34-44 are considered free of the prior art of record and allowed. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the closest prior art is WO2008/097926 (2008), hereafter referred to as Rabinovich et al., and Zhao et al. (2006) Mol. Ther., Vol. 13, 151-159. As noted above, the claims have been amended to recite that the composition is administered to the subject about 1 day after transfection when at least 50% of the cells express the chimeric receptor. The composition itself is a composition comprising a population of unstimulated modified T cells transiently transfected with mRNA to express a chimeric antigen receptor wherein the viability of the population of transfected T cells 1 day after transfection is at least 80% when normalized to untransfected T cells. Thus, the population is administered at the same time, 1 day post transfection, that the viability of the population is at least 80% compared to untransfected T cells. The teachings of Rabinovich have been discussed in detail in prior rejections under 35 U.S.C. 103. Rabinovich et al., however, does not teach the successful electroloading of unstimulated lymphocytes with mRNA. Zhao et al. does teach electroloading conditions which result in successful transient electroloading of T unstimulated T lymphocytes with mRNA . However, Zhao teaches that using unstimulated PBMCs, a voltage of 300 V with a time of 10 ms resulted in 95% GFP expression with 57% viability relative to nonelectroporated PBMCs (Zhao et al., page 152). This statement in Zhao et al. appears to indicate that the percent viabilities for electroporated PBMCs presented in Zhao’s Table 1 are normalized to nonelectroporated PBMCs. As such, Zhao et al. does not appear to specifically teach or provide a reasonable expectation of achieving 80% viability of electroloaded resting PBMCs normalized to nonelectroporated PBMCs using their disclosed electroporation protocols. As such, neither Rabinovich nor Zhao alone or in combination provide a reasonable expectation of success of producing the specific population of cells at 1 day post transfection as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.

Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633